68 F.3d 460
76 A.F.T.R.2d 95-7202, 95-2 USTC  P 50,566
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Priscilla A. JONES, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.William W. JONES, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 95-1377, 95-1378.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 12, 1995.Decided:  Oct. 17, 1995.

Priscilla A. Jones, William W. Jones, Appellants Pro Se.
Gary R. Allen, Murray S. Horwitz, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the tax court's decision finding a deficiency for tax years 1981, 1982, 1983, 1984, 1985, 1986, 1987, and 1988.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Jones v. Commissioner, No. 90-20418 (Tax Ct. Oct. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED